6 A.3d 981 (2010)
204 N.J. 75
In the Matter of Gabriel F. GONZALEZ, an Attorney at Law (Attorney No. XXXXXXXXX).
Supreme Court of New Jersey.
November 18, 2010.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 10-074, concluding on the record certified to the Board pursuant to Rule 1:20-4(f) (default by respondent), that GABRIEL F. GONZALEZ of UNION, who was admitted to the bar of this State in 1997, should be suspended from the practice of law for a period of three months for violating RPC 8.4(b) (criminal act that reflects adversely on the attorney's fitness as a lawyer);
*982 And the Disciplinary Review Board having further concluded that prior to reinstatement to practice, respondent should be required to submit proof of his fitness to practice law and enroll in an approved alcohol treatment program and submit proof of his attendance;
And good cause appearing;
It is ORDERED that GABRIEL F. GONZALEZ is suspended from the practice of law for a period of three months and until the further Order of the Court, effective immediately; and it is further
ORDERED that prior to reinstatement to the practice of law, GABRIEL F. GONZALEZ shall submit to the Office of Attorney Ethics proof of his fitness to practice law as attested to by a mental health professional approved by that office, and respondent shall enroll in an alcohol treatment program approved by the Office of Attorney Ethics and submit proof his attendance on a schedule to be determined by that office; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.